   8:20-cr-00157-JFB-SMB Doc # 45 Filed: 10/09/20 Page 1 of 1 - Page ID # 133




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:20CR157
                                            )
      vs.                                   )                   ORDER
                                            )
MATTHEW MONIZ, JR., and                     )
JONATHAN WAYNE EARTH, JR.,                  )
                                            )
                    Defendants.             )


        This matter is before the court on the defendant, Matthew Moniz, Jr.’s Unopposed
Motion to Continue Trial [44]. Counsel needs additional time to review discovery with his
client. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [44] is granted, as follows:

      1. The jury trial, for both defendants, now set for October 27, 2020, is continued
         to December 8, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and December 8, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(6), (7)(A) & (B)(iv).




      DATED: October 9, 2020.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
